UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4664


UNITED STATES OF AMERICA,

                 Plaintiff ─ Appellee,

          v.

DAVID JACKSON,

                 Defendant ─ Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cr-00014-ICB-1)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tracy Weese, Sheperdstown, West Virginia, for Appellant. Louise
Anna Forbes, Assistant United States Attorney, Charleston, West
Virginia; Miller A. Bushong, III, OFFICE OF THE UNITED STATES
ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, David Jackson

pled guilty to distribution of cocaine base.                  The district court

sentenced him to 151 months of imprisonment.                     Jackson’s counsel

filed a brief in accordance with Anders v. California, 386 U.S.

738   (1967),    stating    that,    in       counsel’s     view,      there    are   no

meritorious issues for appeal, but questioning whether Jackson’s

sentence was reasonable in light of his request for a variance

or a downward departure.            Jackson was advised of his right to

file a pro se supplemental brief, but has not done so.                                We

affirm.

            In fulfilling our duty under Anders, we have reviewed

the guilty plea for any error, and find none.                           The district

court   fully    complied   with    Fed.       R.   Crim.   P.    11    in    accepting

Jackson’s     guilty    plea.        The       court    ensured        that    Jackson

understood the charge against him and the potential sentence he

faced, that he entered his plea knowingly and voluntarily, and

that the plea was supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).      Accordingly, we affirm Jackson’s conviction.

            We   have   reviewed     Jackson’s         sentence     and      determined

that it was properly calculated and that the sentence imposed is

reasonable.      See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                           The

                                          2
district      court    followed        the   necessary     procedural     steps   in

sentencing      Jackson,         appropriately        treated    the     Sentencing

Guidelines as advisory, properly calculated and considered the

applicable Guidelines range, and weighed the relevant 18 U.S.C.

§   3553(a)     (2006)    factors       in   light    of    Jackson's    individual

characteristics        and       circumstances.            The   district     court

adequately explained its reasons for denying a variance, noting

that Jackson had at least seven prior felony convictions and had

sold drugs over the course of twenty years.                      We conclude that

the district court did not abuse its discretion in imposing the

chosen sentence.          See Gall, 552 U.S. at 41; United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within Guidelines sentence).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       This court requires that counsel inform Jackson, in

writing,   of    the     right    to    petition     the   Supreme   Court   of   the

United States for further review.                  If Jackson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Jackson.                        We dispense

with oral argument because the facts and legal contentions are



                                             3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                                AFFIRMED




                                    4